Name: Commission Regulation (EEC) No 3830/89 of 20 December 1989 amending Regulation (EEC) No 1767/82 as regards imports of special milk for infants from Switzerland
 Type: Regulation
 Subject Matter: trade;  tariff policy;  processed agricultural produce;  foodstuff;  Europe
 Date Published: nan

 No L 372/20 Official Journal of the European Communities 21 . 12. 89 COMMISSION REGULATION (EEC) No 3830/89 of 20 December 1989 amending Regulation (EEC) No 1767/82 as regards imports of special milk for infants from Switzerland HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1767/82 is hereby amended as follows : 1 . In Annex I, point (a) giving details of CN code 0402 29 1 1 in the first column is replaced by the following : '(a) 0402 29 1 1 - ex 0404 90 53 ex 0404 90 93'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 14 (7) thereof, Whereas Annex I to Commission Regulation (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products (3), as last amended by Regulation (EEC) No 1 1 56/89 (4), fixes the levies applicable to milk products imported from a third country ; Whereas the introduction from 1 January 1988 of the new combined nomenclature has meant that products described as special milk for infants may be classified under CN codes 0404 90 53 and 0404 90 93 in addition to CN code 0402 29 1 1 ; whereas the references to those codes should accordingly be entered in the Annexes to Regulation (EEC) No 1767/82 ; Whereas, in order to solve certain difficulties encountered during customs clearance operations and at the request of the parties concerned, this amendment should be made applicable from the entry into force of the new combined nomenclature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk products, 2. In point A of Annex III, 'subheading 0402 29 1 1 is replaced by the following : 'subheadings 0402 29 1 1 , ex 0404 90 53 and ex 0404 90 93'. 3 . In Annex IV, the CN code '0402 29 11 ' opposite Switzerland is replaced by the following : '0402 29 1 1 ex 0404 90 53 ex 0404 90 93 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 at the request of the parties concerned. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 13 . 0 OJ No L 84, 29 . 3 . 1989, p. 1 . (3) OJ No L 196, 5 . 7. 1982, p. 1 . (4) OJ No L 119, 29 . 4. 1989, p. 96 .